       Case: 1:18-cv-00021-AET-RM Document #: 20 Filed: 09/21/20 Page 1 of 5



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                             DISTRICT OF THE VIRGIN ISLANDS
                                  DIVISION OF ST. CROIX

    REGINALD BELL,

                      Plaintiff,
                                                                Civ. No. 18-21
         v.
                                                                OPINION
    10,000 HELPERS OF ST. CROIX, LLC,

                      Defendant.

THOMPSON, U.S.D.J. 1

                                        INTRODUCTION

         This matter comes before the Court upon the U.S. Magistrate Judge’s “Report and

Recommendation” (“R&R”) (ECF No. 6), in which the U.S. Magistrate Judge granted the

Motion to Proceed In Forma Pauperis filed by Plaintiff Reginald Bell (“Plaintiff”) (ECF No. 2),

granted the Motion for Service filed by Plaintiff (ECF No. 3), and recommended that the Court

dismiss Plaintiff’s claim for monetary damages with prejudice. Plaintiff has not objected to the

R&R. For the reasons stated herein, the Court adopts the R&R and partially dismisses the

Complaint.

                                         BACKGROUND

         Plaintiff alleges that he was refused service at Defendant 10,000 Helpers of St. Croix,

LLC (“Defendant”) because of his service animal. (Compl. at 3, ECF No. 1.) On June 26, 2018,

Plaintiff filed the Complaint, alleging violations of Title II of the Americans with Disabilities



1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.


                                                  1
     Case: 1:18-cv-00021-AET-RM Document #: 20 Filed: 09/21/20 Page 2 of 5



Act (“ADA”), 42 U.S.C. § 12131 et seq., and 28 C.F.R. Part 3. (Id. at 1.) Plaintiff seeks $10,000

in damages and an injunction directing Defendant to accommodate service animals and install

signage welcoming service animals. (Id. at 4.)

         Along with the Complaint, Plaintiff filed an Application to Proceed In Forma Pauperis

(ECF No. 2) and a Motion for Service (ECF No. 3). On August 14, 2018, the Magistrate Judge

entered the R&R, which granted the Application to Proceed In Forma Pauperis and the Motion

for Service and, upon screening the Complaint, recommended dismissal Plaintiff’s claim for

monetary damages. (R&R at 4, ECF No. 6.) The Magistrate Judge’s R&R is presently before the

Court.

                                    STANDARD OF REVIEW

         Objections to a Magistrate Judge’s report and recommendation must be filed within

fourteen days. Fed. R. Civ. P. 72(b)(2). Where parties do not object to a Magistrate Judge’s

report and recommendation, a district court is not required to review the report and

recommendation before accepting it. Thomas v. Arn, 474 U.S. 140, 151 (1985); see also Banco

Popular de Puerto Rico v. Gilbert, 424 F. App’x 151, 153 (3d Cir. 2011). The “better practice,”

however, “is for the district judge to afford some level of review to dispositive legal issues raised

by the report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). In the absence of

objections, the district court reviews the report and recommendation’s conclusions on dispositive

issues for “plain error.” Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) (citing

Henderson, 812 F.2d at 878), aff’d 276 F. App’x 125 (3d Cir. 2008). Under this standard, the

district court will defer to the Magistrate Judge’s rulings unless the error was “‘clear’ or

‘obvious’ and seriously affect[s] the fairness or integrity of the judicial proceedings.” Id. (citing

United States v. Sargeant, 171 F. App’x 954, 957 n.4 (3d Cir. 2006)). Because the parties have




                                                  2
     Case: 1:18-cv-00021-AET-RM Document #: 20 Filed: 09/21/20 Page 3 of 5



not objected to the Magistrate Judge’s R&R in this case, the Court reviews the R&R under a

plain error standard of review.

                                      LEGAL STANDARD

       In a proceeding in forma pauperis, a complaint may be subject to sua sponte dismissal if

the complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks

money damages from defendants who are immune from such relief. See § 1915(e)(2)(B); Roman

v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). “The legal standard for dismissing a complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for

dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v.

Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court conducts a

three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must

‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting

Iqbal, 556 U.S. at 679). The court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). Third, the court must determine whether the

facts “plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d at 563 (quoting Iqbal,

556 U.S. at 679); see also Fowler, 578 F.3d at 211. While courts construe pro se pleadings less




                                                  3
     Case: 1:18-cv-00021-AET-RM Document #: 20 Filed: 09/21/20 Page 4 of 5



stringently than formal pleadings drafted by attorneys, “pro se litigants still must allege sufficient

facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245

(3d Cir. 2013) (citation omitted).

                                           DISCUSSION

       The Court finds that the Magistrate Judge’s screening of the Complaint applied the

appropriate legal standards. Although Plaintiff alleges claims under Title II of the ADA, that

provision only applies to public entities. See 42 U.S.C. § 12131. Instead, the Magistrate Judge

construed Plaintiff’s Complaint to assert a claim under Title III of the ADA, which applies to

places of public accommodation. (R&R at 2 (citing 42 U.S.C. § 12182(a).) However, because a

private suit brought under Title III of the ADA can only seek injunctive relief, see 42 U.S.C. §

12188(a)(1) (providing only for injunctive relief pursuant to 42 U.S.C. § 2000a-3(a)); Doe v.

Law Sch. Admission Council, Inc., 791 F. App’x 316, 319 (3d Cir. 2019) (“[D]amages are not

available under Title III of the ADA.”), Plaintiff’s claim for monetary damages cannot proceed.

Moreover, the Magistrate Judge noted that Plaintiff’s factual allegations do not support a claim

under 28 C.F.R. Part 3, which involves gambling devices. (R&R at 2 n.3.)

       Furthermore, the Court finds no plain error in the Magistrate Judge’s determination that

Plaintiff has adequately pleaded a claim for injunctive relief under Title III of the ADA. To

establish a failure-to-accommodate claim, a plaintiff must show that (1) he is disabled, (2) the

defendant is a “public accommodation” under title III of the ADA, and (3) defendant “unlawfully

discriminated against him on the basis of his disability by (a) failing to make a reasonable

modification that was (b) necessary to accommodate his disability.” See Matheis v. CSL Plasma,

Inc., 936 F.3d 171, 175 (3d Cir. 2019). Under Title III, public accommodations must generally

“modify policies, practices, or procedures to permit the use of a service animal by an individual




                                                  4
     Case: 1:18-cv-00021-AET-RM Document #: 20 Filed: 09/21/20 Page 5 of 5



with a disability.” Berardelli v. Allied Servs. Inst. of Rehab. Med., 900 F.3d 104, 110 (3d Cir.

2018) (citing 28 C.F.R. § 36.302(c)(1)). Construing Plaintiff’s pro se Complaint liberally, the

Court finds that Plaintiff has adequately pleaded that Defendant failed to make a reasonable

accommodation for Plaintiff’s disability under Title III of the ADA.

       Additionally, to assert standing for a Title III ADA claim, a plaintiff must demonstrate a

likelihood of returning to the place of the alleged ADA violation, such that the threat of future

injury is concrete and particularized. Anderson v. Macy’s, Inc., 943 F. Supp. 2d 531, 539 (W.D.

Pa. 2013). The Magistrate Judge found that “Plaintiff’s pleading indicates that he would like to

return to 10,000 Helpers for the purpose of having an intake assessment to determine whether he

is eligible for services.” (R&R at 3.) The Court finds no plain error in this interpretation of the

Complaint. Accordingly, Plaintiff may proceed with his Title III ADA claim for injunctive relief.

                                          CONCLUSION

       For the foregoing reasons, the Magistrate Judge’s R&R (ECF No. 6) is adopted, and the

Complaint (ECF No. 1) is partially dismissed. An appropriate Order will follow.



Date: September 18, 2020                                       /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J




                                                  5
